internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03 plr-152887-01 date date legend purchaser target sellers plr-152887-01 plr-152887-01 tax professional date a this is in response to your letter dated date requesting a modification to a ruling letter dated date our control number plr-130413-00 plr issued to purchaser and sellers the prior letter_ruling the prior letter_ruling granted an extension of time under sec_301_9100-1 through of the procedure and administration regulations for purchaser and sellers to file an election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations as in effect on date a with respect to purchaser’s acquisition of the stock of target from sellers hereinafter referred to as the election on date a additional information was submitted in a letter dated date the granting of an extension in the prior letter_ruling was conditioned in part on the filing within days of the issuance of the prior letter_ruling of all returns and amended returns if any necessary to report the transaction in accordance with the election the condition however for various reasons some of sellers were unable to satisfy the condition information and affidavits submitted by purchaser sellers and tax professional explain the circumstances that resulted in the failure of some of sellers to satisfy the condition plr-152887-01 based on the facts and information submitted granting additional time to satisfy the condition will not prejudice the interests of the government accordingly the condition will be deemed satisfied if all returns and amended returns necessary to report the transaction in accordance with the election are filed within days of the date on this letter a copy of this letter is being sent to purchaser pursuant to powers of attorney on file with this office purchaser must provide each of the sellers with a copy of this letter also a copy of this letter and the prior letter_ruling must be attached to any returns filed after the date described in the condition in the prior letter_ruling this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
